


Exhibit 10.04
May 6, 2015




The Valero Companies
One Valero Way
San Antonio, Texas 78249




LETTER AGREEMENT
Ladies and Gentlemen:


Reference is made to the Amendment and Restatement of Schedules to Amended and
Restated Omnibus Agreement dated March 1, 2015 among Valero Energy Corporation,
Valero Marketing and Supply Company, Valero Terminaling and Distribution
Company, The Premcor Refining Group Inc., The Premcor Pipeline Co., Valero
Energy Partners LP, Valero Energy Partners GP LLC, Valero Partners Operating Co.
LLC, Valero Partners EP, LLC, Valero Partners Lucas, LLC, Valero Partners
Memphis, LLC, Valero Partners North Texas, LLC, Valero Partners South Texas,
LLC, Valero Partners Wynnewood, LLC, Valero Partners Louisiana, LLC and Valero
Partners Houston, LLC, (the “Amended Schedules”). This letter agreement (“Letter
Agreement”) is intended to supplement the Amended Schedules. Any capitalized
terms not otherwise defined in this Letter Agreement shall have the same meaning
as contained in the Amended Schedules. To the extent a term set out in this
Letter Agreement is inconsistent with a term set out in the Amended Schedules
the term in this Letter Agreement shall control.


Schedule A of the Amended Schedules designates certain Houston Tanks as
“Schedule A Tanks”. The Parties inadvertently failed to designate Houston Tank
506 as one of the “Schedule A Tanks” on Schedule A of the Amended Schedules and
by this Letter Agreement desire to include and designate Houston Tank 506 as one
of the Schedule A Tanks.


The Parties agree that Houston Tank 506 is hereby designated as one of the
Schedule A Tanks and Paragraph 2(a) on Schedule A of the Amended Schedules is
hereby amended to include Houston Tank 506 as one of the Schedule A Tanks.


The Parties hereby acknowledge their acceptance of and agreement with the terms
and conditions of this Letter Agreement by signing in the respective space
provided below.




--------------------------------------------------------------------------------








AGREED AND ACCEPTED:
 
 
 
VALERO ENERGY CORPORATION
 
VALERO MARKETING AND SUPPLY
 
 
 
COMPANY
 
 
 
 
 
By:  /s/ R. Lane Riggs                                      
 
By:  /s/ R. Lane Riggs                                      
Name: R. Lane Riggs
 
Name: R. Lane Riggs
Title: Executive Vice President - Refining Operations
 
Title: Executive Vice President
and Engineering
 
 
 
 
 
 
 
 
VALERO TERMINALING AND DISTRIBUTION
 
THE PREMCOR REFINING GROUP INC.
COMPANY
 
 
 
 
 
 
 
By:  /s/ R. Lane Riggs                                      
 
By:  /s/ R. Lane Riggs                                      
Name: R. Lane Riggs
 
Name: R. Lane Riggs
Title: Executive Vice President
 
Title: Executive Vice President
 
 
 
 
THE PREMCOR PIPELINE CO.
 
VALERO ENERGY PARTNERS LP
 
 
By: Valero Energy Partners GP LLC, its general
 
 
partner
By:  /s/ R. Lane Riggs                                      
 
 
 
Name: R. Lane Riggs
 
By:  /s/ Richard F. Lashway                                      
Title: Executive Vice President
 
Name: Richard F. Lashway
 
 
Title: President and Chief Operating Officer
 
 
 
 
 
VALERO ENERGY PARTNERS GP LLC
 
VALERO PARTNERS OPERATING CO. LLC
 
 
 
 
 
 
By:  /s/ Richard F. Lashway                                      
 
By:  /s/ Richard F. Lashway                                      
Name: Richard F. Lashway
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer
 
Title: President and Chief Operating Officer
 
 
 
VALERO PARTNERS EP, LLC
 
VALERO PARTNERS LUCAS, LLC
 
 
 
By:  /s/ Richard F. Lashway                                      
 
By:  /s/ Richard F. Lashway                                      
Name: Richard F. Lashway
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer
 
Title: President and Chief Operating Officer
 
 
 
VALERO PARTNERS MEMPHIS, LLC
 
VALERO PARTNERS NORTH TEXAS, LLC
 
 
 
By:  /s/ Richard F. Lashway                                      
 
By:  /s/ Richard F. Lashway                                      
Name: Richard F. Lashway
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer
 
Title: President and Chief Operating Officer
 
 
 
 
 





--------------------------------------------------------------------------------




VALERO PARTNERS SOUTH TEXAS, LLC
 
VALERO PARTNERS WYNNEWOOD, LLC
 
 
 
By:  /s/ Richard F. Lashway                                      
 
By:  /s/ Richard F. Lashway                                      
Name: Richard F. Lashway
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer
 
Title: President and Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
VALERO PARTNERS LOUISIANA, LLC
 
VALERO PARTNERS HOUSTON, LLC
 
 
 
By:  /s/ Richard F. Lashway                                      
 
By:  /s/ Richard F. Lashway                                      
Name: Richard F. Lashway
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer
 
Title: President and Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





